DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
No current limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/172034 (To Abe) in view of  US2015/0068665, Yamada US2013/0115460, Chirino 4293325 and Corbett 4260406
US2015/0068665 is considered to be an English-language equivalent of  WO2013/172034, therefore US2015/0068665 is relied upon to understand WO2013/172034 and  all reference to paragraphs and drawings in “Abe” will correspond those in US2015/0068665.  
It is noted that Abe corresponds to the D2 reference of the corresponding European search report.
1. (Currently Amended) A glass panel unit manufacturing method, comprising:

See [0002] of Abe.

 disposing a glass adhesive on one main surface of two main surfaces in a thickness direction of a first glass substrate to form at least a frame shape portion disposed at a peripheral portion of the one main surface, the glass adhesive including glass powder and a binder,

See [0044 and [0051] of Abe.  The ethyl cellulose is the binder.  The frit is  the glass powder

 the glass powder having an average particle diameter larger than or equal to 25 m and smaller than or equal to 30 m;

Abe does not disclose this diameter.  Yamada discloses[00078] using frit in a similar process with and average size of 25 microns. Chirino discloses (c. 5, l 3-7) that it is recognized in the art that cores frit particles increases porosity and indicates a preference to not exceed 325 mesh (45 microns).  Corbett discloses commercially available frit having an average particle size of 15-30 microns.  It would have been obvious  to one using the Abe method to use frit with particle sizes within the range of 25-30 microns so as to avoid porosity in the seal and since it is a known suitable size and is commercially available. 

 disposing a second glass substrate to face the one main surface;

See [0045] of Abe.

 heating a glass composite including the first glass substrate, the second glass substrate, and the glass adhesive to remove the binder and to melt the glass adhesive to form an inner space surrounded by a melted substance of the glass adhesive between the first glass substrate and the second glass substrate;


The ‘heating’ act is disclosed at [0095] of Abe.  Although Abe does not recite that the binder is removed, it is inherent that the binder is removed (by decomposition and/or oxidation) because the binder cannot withstand the high temperatures.  Moreover the claim does not recite a step of removing the binder.  Rather the claim recites a purpose “to remove the binder”.  One can consider the purpose of the Abe heating includes ‘to remove the binder’ thus one could not reasonably expect to avoid infringing by heating with somehow some binder still remaining. 

 exhausting gas in the inner space to reduce a pressure in the inner space;

See [0107] of Abe. 


 and forming a reduced-pressure space hermetically sealed from the inner space by sealing the inner space with a pressure-reduced state of the inner space being maintained, 

	
See [0005] of ABE.


wherein: the glass adhesive includes a first glass adhesive, and a second glass adhesive, the second glass adhesive includes the glass powder having an average particle diameter larger than or equal to 25 m and smaller than or equal to 30 m and the binder,

The second glass adhesive has the same diameter as the first glass adhesive as per [0050] of Abe. 


 the disposing the glass adhesive includes disposing the first glass adhesive on the peripheral portion of the one main surface of the first glass substrate to have a single-frame shape, 
and disposing the second glass adhesive on the one main surface to partition an area surrounded by the first glass adhesive,

Figure 1 of Abe shows a single frame shape at 4.  The first adhesive also comprises the upper portion of 5a as shown in the marked-up abridged version of Abe  figure 1 as shown below.  


    PNG
    media_image2.png
    449
    720
    media_image2.png
    Greyscale


The second glass adhesive can be considered “to partition an area surrounded by the first glass adhesive”.  For example area A of figure 1 of Abe is the partitioned area: it is partitioned (in part) by the second glass adhesive.  In the alternative one could consider the 6a is also part of the second glass area and  partitions area B.


 the forming the inner space includes melting the first glass adhesive to form the inner space surrounded by a melted substance of the first glass adhesive between the first glass substrate and the second glass substrate, 

[0066] discloses the glass is melted.  Figure 5 of Abe shows the inner space.

Application No.: 15/764,287 in the disposing the second glass adhesive, the second glass adhesive is disposed apart from the first glass adhesive, 

The slits 5b are where the first and second adhesive are disposed apart.  

and the forming the reduced-pressure space includes melting the second glass adhesive to bring the melted substance of the first glass adhesive and a melted substance of the second glass adhesive into contact with each other to form the reduced-pressure space.  
  
The closing of the slits [0066] are where the first adhesive and the second adhesive are brought into contact with each other.
	

Claim 4 is met as per [0109] of Abe.
Claims 5 and 11: See Abe figure 1: B is the hermetic space. 7a is the third glass adhesive. Substrate 1 is also the third glass substrate.
Claims 6 and 14-15: Abe discloses the pane being a window pane [0005] it would have been obvious to make a frame that fits the pane for easy construction of an entire house or other structure with the window. 

Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. 
It is argued that none of the references disclose disposing the first glass adhesive on the peripheral portion of the one main surface of the first glass substrate to have a single-frame shape.  Examiner disagrees because Abe’s first adhesive is disposed as claimed to have a single-frame shape; specifically feature 4 of figure 1 of ABE  shows a single frame shape.   The arguments do not explain why one might consider that Abe’s first adhesive does not have a single-frame shape.  It is noted that Yamada also has a single frame shape.
It is argued that the contact width of the walls 5a could be insufficient and/or the bonded portion between the two partition walls 5a could have a significantly deformed shape and it is not easy to form the reduced-pressure space with good stability.  This is not persuasive because it does not appear to be relevant.  The claims do not require any specific contact width and do not preclude a significantly deformed shape.  Also the claims do not require any level of stability or ease of manufacture.  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the argued advantages of the invention) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 It is argued that none of the other references bring the melted substances of the two glass adhesives together.  This is not persuasive because Abe is sufficient to demonstrate it is known to bring the melted substances together. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741